ON REHEARING
PER CURIAM:
In its original brief to this Court appellees acknowledged that the promotion selection boards convened in 1975 to consider appellants for promotion to the temporary grades of lieutenant colonel and major were constituted in violation of the congressional directive in 10 U.S.C. § 266 (1976) that promotion selection boards considering Reserve candidates include an appropriate number of Reserve officers. Appellees argued, however, that the Army’s “relook boards,” which were solely designed to determine whether appellants had been prejudiced by the Army’s direct violation of section 266, had rendered the Army’s violation of the statute meaningless. The panel of this court that considered that contention unanimously rejected it. Dilley v. Alexander, 195 U.S.App.D.C. 332, 603 F.2d 914 (1979).
In their first petition for rehearing to this court appellees abandoned their longstanding theory of the “relook boards,” and instead argued that the panel’s decision contained two factual errors. Consideration of that argument revealed that the alleged errors in fact did not exist, and that the panel’s holding that the “relook boards” had not placed appellants in the position they were in before the Army’s unjustified violation of section 266 was supported not only by the record and common sense, but also by the admissions of the Army’s counsel at oral argument.
In this their second petition for rehearing appellees advance still another basis on which they urge this court to endorse the Army’s clear violation of the congressional intent embodied in section 266. That basis is an ostensible conflict between the panel’s original decision and the Court of Claims’ recent decision in Doyle v. United States, 599 F.2d 984 (Ct.Cl.1979). We write here only to express our conviction that this supposed conflict simply does not exist.
*344In Doyle, as in this case, the Army convened promotion selection boards not constituted in accordance with section 266. In Doyle, as in this case, the Army thereupon instituted “relook” boards, once again not for the purpose of ensuring the Doyle plaintiffs of the procedural rights guaranteed them by statute but only for the self-serving purpose of showing that the statutory guarantee was meaningless as applied to those plaintiffs. The Doyle court, like this court, categorically rejected the Army’s claim that section 266 could be treated in this fashion. Compare Dilley v. Alexander, supra, 195 U.S.App.D.C. at 340-342, 603 F.2d at 922-924 with Doyle v. United States, supra, 599 F.2d at 995-997. On the legal issue of the Army’s responsibilities under section 266, Dilley and Doyle stand as one. Indeed, the latter decision cited the former with approval. Doyle v. United States, supra, 599 F.2d at 996-997. The Doyle court said, however, that owing to factual distinctions between the two cases, its result was “slightly different” from the one reached by this court in Dilley. See id., 599 F.2d at 1001 n.15.
We recognized in our decision that “[d]espite the Relook Boards’ misguided charter, if the Army had successfully placed the appellants in the same position as they were in before [the violation of section 266 occurred], then the procedural defect would have been repaired and appellants would have no cause to complain.” Dilley v. Alexander, supra, 195 U.S.App.D.C. at 342, 603 F.2d at 924. We held that the Army had not done so because the second, lawfully constituted, promotion boards that had considered appellants for promotion had before them records which reflected their nonselection by the illegally composed boards, and because the relook boards had far fewer promotion slots available to them. The Doyle court agreed with our view that had the relook boards repaired the section 266 violation, the nonselected officers would have no basis for complaint. The difference in the result in Doyle was that the court of claims found that the Army had indeed repaired the violation. Because both of the boards in Doyle had been defective, and the Army had constituted two successive relook boards, the first of the problems in Dilley was not present in Doyle. And because the Doyle plaintiffs had not complained at the administrative level of the diminished number of available promotion slots, the Doyle court held that they could not do so now.
The appellees’ second petition for rehearing leaps on this second point to warn of a split between the Dilley decision and Doyle. We note first that even if appellees’ point is accepted, it erases only one of the two bases on which Dilley rested. Second and more important, the Army never raised this contention either in its original brief or in its first petition for rehearing. Appellants consistently alleged exhaustion of administrative remedies and appellees never pleaded or argued otherwise. The Supreme Court has held that if the agency fails to challenge the sufficiency of the allegations of exhaustion, it is not required. Matthews v. Eldridge, 424 U.S. 319, 96 S.Ct. 893, 47 L.Ed.2d 18 (1976); Weinberger v. Salfi, 422 U.S. 749, 95 S.Ct. 2457, 45 L.Ed.2d 522 (1975). Moreover, this court has in the past declined to consider arguments raised for the first time on appeal. See, e. g., Brewster v. Commissioner of Internal Revenue, No. 77-2010 (D.C.Cir. decided June 1, 1979) slip op. at 4 n.2; Jordan v. United States Department of Justice, 192 U.S.App.D.C. 144, 591 F.2d 753 (1978) (en banc); Miller v. Avirom, 127 U.S.App.D.C. 367, 384 F.2d 319 (1967). We see no reason to consider an argument raised for the first time in a second petition for rehearing.
Appellees’ alleged “conflict,” then, does not exist. We accordingly decline to rehear this case. It is

So ordered.